[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 8, 2007
                               No. 06-15374                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 06-80007-TP-DMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JEFFREY PAT GADSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 8, 2007)

Before WILSON, PRYOR and COX, Circuit Judges

PER CURIAM:

     Alvin E. Entin, appointed counsel for Jeffrey Gadson, has filed a motion to
withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and

Gadson’s revocation of supervise release and sentence is AFFIRMED.




                                          2